Citation Nr: 0620912	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-39 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injury to the knees.  

2.  Entitlement to service connection for residuals of cold 
weather injury to the hands and feet. 


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO denied entitlement to service connection for 
a cold weather injury to hands, knees and feet. The veteran 
perfected an appeal of these issues.

In September 2005, a hearing before the undersigned Veterans 
Law Judge was held at the Newark, New Jersey RO.  A 
transcript of this hearing is of record.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).

The issue of entitlement to service connection for a cold 
weather injury to the hands and feet are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.


2.  A bilateral knee disability is not shown to have been 
present in service, or for many years thereafter.

3.  The preponderance of the evidence is against a finding 
that a bilateral knee disability is related to service.   


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active military service, nor may arthritis be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §3.303, 3.307, 3.309 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in correspondence of July 2001, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence pertaining to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's entrance and discharge examinations, as well as 
private medical records and VA examination reports.  The 
remainder of the veteran's service medical records are 
presumed to have been destroyed in the 1973 fire at that 
National Personnel Records Center (NPRC).  The Board notes 
that the RO requested private medical records from Dr. Motz 
by way of a July 2001 letter, but did not receive a response.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See  Dingess, 
supra; see also ATV Corp. v. Lydall, Inc., 159 F.3d  534, 549 
(Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those raised at the September 2005 VA hearing; 
service entrance and separation examinations; VA medical 
records; VA examination reports; private medical records; and 
lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38  
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed 
in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  


Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Throughout the course of this claim the veteran has asserted 
that his exposure to the cold weather while serving in Korea 
lead to his knee disabilities. 

As noted above, the veteran's service medical records are 
presumed to have been destroyed in the 1973 fire at the NPRC.  
However, the veteran's separation examination is available.  
The veteran's August 1946 discharge examination noted that 
his muskoskeletal system was normal.  No mention of any cold 
injury was made.  

The earliest clinical indication of the presence of a knee 
disability is revealed by private medical records from August 
1995, almost 50 years following the veteran's discharge from 
service.  In 1995, the presence of advanced degenerative 
osteoarthritis of both knees was noted.  Significantly, at 
that time the veteran indicated that he had pain in his right 
knee for the past five years and the left knee for the past 
three years.  The report noted the veteran had suffered a 
torn cartilage 5 years previously for which surgery had been 
accomplished.  Subsequently, the veteran underwent bilateral 
knee replacement.  

As of the time of a VA orthopedic examination in August 2001, 
the veteran reported that while he was stationed in Korea he 
was exposed to extreme cold weather.  He indicated that he 
had a cold injury to his hands, feet and almost his entire 
body.  The veteran also reported that he underwent a 
bilateral knee replacement and could not walk for more than 
one block.  After performing a physical examination, the 
examiner diagnosed the veteran's symptoms as bilateral total 
knee replacement.  The examiner concluded that the veteran's 
knee condition is less likely to have been caused by his cold 
injury during his stay in Korea.  

Although the veteran asserted during the September 2005 
hearing that his knee disabilities are related to cold 
weather exposure, as a layman, he is not competent to render 
an opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The only competent medical evidence addressing the 
relationship between the veteran's knee disability and cold 
exposure in service is the August 2001 VA examination report, 
which is against the claim.  In the absence of medical 
evidence linking his current disorder to service, or evidence 
of arthritis within one year following discharge from 
service, the claim for service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for residuals of cold 
weather injury to the knees is denied.  


REMAND

At the outset, the Board expresses its regret for the delay 
this remand will necessarily entail.  However, the Board, in 
its attempt to afford the veteran every advantage, requires 
further information with respect to the remaining issue.

The veteran asserts that his current feet and hand conditions 
are related to being exposed to cold weather while he served 
in Korea near the Siberian border.  The veteran's service 
separation examination is negative for complaints or 
diagnosis of cold weather injuries to the hands or feet.  A 
March 2004 letter from the veteran's podiatrist noted a 
diagnosis of degenerative arthritis of both feet.  

In August 2001, the veteran presented for a VA examination.  
The examiner noted that the veteran's claims file was not 
available for review.  The examiner indicated that X-rays of 
the veteran's hands revealed severe bilateral first 
carpometacarpal and interphalangeal osteoarthritis.  X-rays 
of the veteran's feet revealed and bilateral heel spurs and 
hallux rigidus.  The examiner diagnosed the veteran's 
symptoms as cold injury to hands and feet with residuals, but 
indicated he was not able to give a definite opinion about 
service connection and cold injury because he did not know 
how cold it was and how the veteran was exposed to cold in 
Korea.  

The Board finds that another examination, which includes 
review of the claims file, is warranted for a determination 
with regard to cold injury residuals of the hands and feet. 

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Additionally, as remand is otherwise required, corrective 
VCAA notice which complies with the Court's decision in 
Dingess, supra should be provided. 

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must 
be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be assigned 
if service connection is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for disorders of his 
hands and feet since March 2004.  After 
securing the necessary release, the RO 
should obtain these records.  The RO should 
also obtain VA treatment records since that 
date.

3.  The veteran should then be afforded 
another VA cold injury examination in 
order to determine the exact nature and 
etiology of his current conditions of the 
hands and feet.  The claims folder must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review has taken 
place should be included in the 
examination report.  As regards the 
requested examinations, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  

Following completion of the hands and feet 
and review of the claims file, the 
examiner provide an opinion as to whether 
any currently identified disorder of the 
hands and feet are as likely as not 
related to cold exposure in service.  (The 
term "as likely as not," does not mean 
"within the realm of medical possibility," 
but rather that the evidence of record is 
so evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.)  
The examiner should provide a complete 
rationale for all conclusions reached.  

4.  After completing any additional 
development deemed necessary, the RO should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


